Citation Nr: 1111537	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Propriety of the reduction of the Veteran's disability rating for the service-connected chronic obstructive pulmonary disease (COPD) with asthma from 100 percent to 30 percent, effective on May 1, 2005.  

2.  Whether an overpayment of VA compensation benefits calculated in the amount of $49, 558.92 was properly created.  


REPRESENTATION

Veteran represented by:	Michael W. Zimecki, Esquire



WITNESS AT HEARING ON APPEAL

The Veteran



INTRODUCTION

The Veteran served on active duty from March 1987 to February 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 RO rating decision, which confirmed and continued a reduced evaluation of 10 percent for the service-connected COPD with asthma, effective from May 1, 2005; a January 2008 RO rating decision, which granted an increased evaluation of 30 percent for the service-connected COPD with asthma, effective from May 1, 2005; and an August 2008 determination letter by the RO that informed the Veteran about the overpayment of VA benefits in the amount of $49,558.92.  

During the course of his appeal, the Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge in September 2010.  

The issue of whether an overpayment of VA compensation benefits calculated in the amount of $49, 558.92 was properly created is addressed in the REMAND portion of the decision below and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  From April 5, 1999 to April 30, 2005, the Veteran's service-connected COPD with asthma was evaluated as 100 percent disabling.  

2.  In an August 2004 rating decision, the RO proposed to reduce the rating for the service-connected COPD (formerly rated as asthma), from 100 percent to 10 percent disabling.  

3.  In a VA Form 21-4138, Statement in Support of Claim, received in September 2004, the Veteran informed the VA that he had been unable to attend a VA examination, scheduled in July 2004, for the purpose of reevaluating his service-connected COPD with asthma due to being incarcerated at the time of the appointment.  

4.  In July 2004, the Veteran was incarcerated in the Dauphin County, Pennsylvania (PA) prison system, was transferred to the Camphill, PA prison system on June 14, 2005 was finally transferred to the State Correctional Institution (SIC) at Smithfield, PA on June 28, 2005, and has since been released to a halfway house.  

5.  A February 2005 RO rating decision formally reduced the rating for his service-connected COPD (formerly rated as asthma) to 10 percent, effective on May 1, 2005.  

6.  The Veteran is found to have shown good cause in failing to attend the VA examinations scheduled during his incarceration.  



CONCLUSION OF LAW

The reduction of the rating for the service-connected COPD with asthma from 100 percent to 10 percent disabling, effective on May 1, 2005, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e) and (h), 3.655, 4.1, 4.96, 4.97, including Diagnostic Code (DC) 6604 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As the reduction in the rating for the service-connected lung disability from 100 percent to 10 percent is void by operation of law, a discussion of VCAA is not required at this time.  


Legal Criteria

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) (2010).  

Ratings on account of diseases subject to temporary or episodic improvement, e.g., bronchial asthma, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2010).  

Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  38 C.F.R. § 3.344(a) (2010).  

The rules regarding stability of disability ratings indicate that if doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ----- months from this date, §3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b) (2010).  

Under 38 C.F.R. § 3.344(a),(b), the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

Under 38 C.F.R. § 3.344 (c), the provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  

When continued entitlement to a benefit cannot be confirmed without a current VA reexamination and a claimant, without good cause, fails to report for such reexamination, and the reexamination was scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (a).  

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

When a claimant fails to report for a reexamination and the issue is continuing entitlement, VA shall issue a pretermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued or, if a minimum evaluation is established in part 4 of this title or there is an evaluation protected under §3.951(b) of this part, reduced to the lower evaluation.  Such notice shall also include the prospective date of discontinuance or reduction, the reason therefore and a statement of the claimant's procedural and appellate rights.  

The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced.  38 C.F.R. § 3.655 (c)(1).  

If there is no response within 60 days, or if the evidence submitted does not establish continued entitlement, payment for such disability or disabilities shall be discontinued or reduced as of the date indicated in the pretermination notice or the date of the last payment, whichever is later.  38 C.F.R. § 3.655 (c)(2).  

If notice is received that the claimant is willing to report for a reexamination before payment has been discontinued or reduced, action to adjust payment shall be deferred.  The reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment.  When a claimant fails to report for such rescheduled examination, payment shall be reduced or discontinued as of the date of last payment and shall not be further adjusted until a VA examination has been conducted and the report reviewed.  38 C.F.R. § 3.655 (c)(3).  


Analysis

The RO granted service connection for bronchial asthma in a March 1988 rating decision, and a noncompensable (no percent) rating was assigned, effective on February 11, 1988.  

A July 1989 RO rating decision granted an increased rating of 10 percent for the service-connected bronchial asthma, effective on February 11, 1988.  

By way of a June 2000 RO rating decision, the Veteran was assigned a 100 percent rating for his service-connected asthma, effective on April 5, 1999, based on the findings of an April 2000 VA respiratory diseases examination report, which reflected a moderately severe obstructive ventilator defect, pulmonary function test (PFT) results of normal arterial blood gases, and spirometry results of a forced vital capacity of 48 percent of predicted, an FEV-1 of 32 percent of predicted, and an FEV-1/FVC ratio of 0.54.  

Notably, in an August 2004 rating decision, the RO proposed a reduction in the Veteran's rating for the service-connected COPD (formerly rated as asthma), from 100 percent to 10 percent disabling, due to the Veteran's failure to report for a VA examination, which was ordered on the basis of a likelihood of improvement in his condition and scheduled on July 14, 2004.  

In the August 2004 rating decision, the RO based its findings on VA treatment records, dated from September 2003 to April 2004, which revealed findings of chronic asthma and showed slightly decreased breath sounds and a prolonged expiratory phase of respiration.  

In September 2004, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, which indicated that he had failed to report for his scheduled VA examination due to being incarcerated at the Adams County Correctional Facility (ACCF).  The Veteran requested that he be rescheduled for a new VA examination.  

A VA Form 21-4138, Statement in Support of Claim, received in September 2004, from the Veteran's private attorney, showed that the Veteran had been released from his incarceration on August 24, 2004.  

Additionally, a VA consultation report, dated in August 2004, showed that the Veteran was  admitted to a Substance Abuse Residential Rehabilitation Treatment Program (SARRTP) on August 24, 2004 from Adams County Prison and revealed that the Veteran had been incarcerated for the past nine months because of attempting to pass bad checks and then violating his parole by using illicit substances.  

A January 2005 letter from the RO to the Veteran indicated that he was rescheduled for a new VA examination at the Lebanon, Pennsylvania (PA) VA Medical Center (VAMC); however, a February 2005 VA examination request noted that the Veteran was unable to undergo an examination at the Lebanon facility due to his incarceration; hence the request was cancelled.  

In a February 2005 rating decision, the RO formally reduced the rating for the service-connected COPD (formerly rated as asthma) to 10 percent, effective on May 1, 2005.  

In April 2005, the RO issued a letter to the Veteran, informing him that he would be scheduled for a new VA examination to evaluate his service-connected COPD; however, a statement received in March 2005 indicated that he was unable to attend the examination due to being incarcerated in the Dauphin County Prison in Harrisburg, Pennsylvania for violation of his probation and new charges.  

The Veteran also submitted a Notice of Disagreement (NOD) in March 2005, in which he reported repeatedly informing VA that he would be unable to attend a VA examination due to being incarcerated and noted that he did not meet the criteria for a reduction due to incarceration under 38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  

A September 2005 statement from the Veteran's representative reflects that the Veteran was transferred to the SCI at Smithfield, Huntingdon, PA.  

A December 2005 rating decision confirmed and continued the reduced rating of 10 percent for the service-connected COPD and indicated that VA did not have a physician available to travel to the prison and examine the Veteran.  

In September 2006, the Veteran underwent a VA examination to evaluate the nature and severity of his current lung disability at a VA medical center.  

An RO rating decision, in January 2008, granted an increased evaluation for the service-connected COPD (formerly rated as asthma), to 30 percent, effective on May 1, 2005.  

More recently, in March 2008, the Veteran underwent a VA examination for the purpose of determining the severity of his service-connected lung disorder.  

The questions before the Board are whether the Veteran had good cause for failing to appear for the scheduled VA examinations due to his incarceration and whether the RO complied with VA's duty to assist the Veteran in attempting to reschedule him for reexamination after learning that he was in prison.  

Notably, for VA rating purposes, there was no relevant medical evidence of record pertaining to the Veteran's lung condition at the time of the proposed rating reduction that clearly reflected a finding of material improvement in the service-connected disability.  

In this regard, the Veteran's lung disability is rated under DC 6604.  38 C.F.R. § 4.97.  The Board notes when rating under DC 6604, PFTs are required except: (i) When the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96(d)(1).  

Although VA treatment records, dated in August 2003 and August 2004, reflect a history of dyspnea, wheezing, and cough productive of small amounts of clear fluid at times, reports that the Veteran does fairly well on his COPD/asthma medications with less productivity in his cough since being in jail rather than being at home, findings of slight expiratory wheezing, no rales or rhonchi, a peak flow rate, which was typically 450, that was down to 350 during a respiratory infection, and documented decrease in oxygen saturation to 70 percent range with spells of obstructive sleep apnea, and a diagnosis of asthma/reactive airway disease, acute asthmatic bronchitis and chronic asthma, the record from the time of the reduction is negative for objective evidence upon which to evaluate his lung disability.  

As noted, prior to the February 2005 rating decision that implemented the reduction, the record reflected that the Veteran failed to attend VA examinations due to his incarceration.  

The United States Court of Appeals for Veterans Claims (Court) has specifically addressed VA's duty to assist incarcerated veterans in cases where a VA examination is warranted.  VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  

However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  VA's Adjudication Manual Rewrite contains instructions on attempting to provide an examination for an incarcerated Veteran.  See M21-1MR, Part III.iv.3.A.11.d.  

In consideration of the fact that the Veteran was subsequently afforded two VA examinations dated after the rating decision that reduced his benefits was implemented, the Board finds that, at the time of the reduction action, the RO failed to meet the duty to assist standard for incarcerated veterans as set forth in Bolton.  

The record reflects that the RO simply indicated that VA did not have a physician available to travel to the prison and examine the Veteran and did not make any further attempts to provide the Veteran with a VA examination.  

The Board finds that the Veteran had good cause for failing to appear for the scheduled VA examinations due to his incarceration.  The Board concludes that the evidence in its entirety does not lead to the conclusion that sustained improvement in the condition at issue had been obtained at the time of the reduction.  

In reducing the 100 percent disability rating for the service-connected lung disability, the RO did not address whether the Veteran had an explanation for failing to attend the scheduled VA examination or attempt to make alternative  arrangements in light of  the Veteran's eventual report of being incarcerated.  


ORDER

The reduction of the 100 percent rating for the service-connected COPD with asthma, effective on May 1, 2005, is void under the law and is restored effective on May 1, 2005.  


REMAND

The Board is aware of the Veteran's status as an incarcerated Veteran and acknowledges that the action taken hereinabove, which reinstated the 100 percent evaluation for the service-connected COPD with asthma, along with the pending matter of an overpayment of benefits and intertwined issue of apportionment are impacted by this status.  

Specifically, under the applicable law and regulations, a person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  

In the case of a Veteran with a service-connected disability, rated at 20 percent or more, the veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A.§1114(a), which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  If a disability evaluation is less than 20 percent, the veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  Id.  

VA must notify the Veteran that his benefits are subject to reduction due to his incarceration, of the rights of dependents to an apportionment while the person is incarcerated, and conditions under which payments to the person may be resumed upon release from incarceration.  38 C.F.R. § 3.665(a).  

In addition, no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).  

Current recipients of service-connected disability compensation benefits paid by VA have cognizable, 5th Amendment due process property interest in continued or modified payments.  See Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009); see also Fugere v. Derwinski, 1 Vet.App. 103, 108 (1990).  

The term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3) (2010).  

Significantly, the record indicates the Veteran's status as a felon has been established.  Specifically, a July 2009 RO deferred rating decision indicates that the Veteran was incarcerated at Adams County Prison from May 15, 2003 to August 16, 2003, for a misdemeanor, that he was again incarcerated in Dauphin County on October 22, 2004, and that he remained incarcerated there until trial and conviction on his felonies on June 14, 2005.  

Notably, the Veteran was given credit for time served from October 22, 2004 to June 14, 2005.  Moreover, a January 2008 VA memorandum shows that the Veteran was convicted of a felony for which he had been incarcerated at Smithfield, PA, since June 28, 2005.  However, the record appears to be incomplete and inconsistent regarding the specific dates of his felony conviction(s).  

Of preliminary importance, in an August 2008 rating decision, the RO denied the Veteran's request for the reissuance of VA checks and indicated that the Veteran was not owed any VA funds due to an overpayment of benefits calculated in the amount of $49,558.92.  

The Veteran was notified of this decision and filed a timely Notice of Disagreement (NOD) in September 2008.  The RO has not yet issued a Statement of the Case (SOC) on the matter.  An unprocessed NOD should be remanded, not referred, to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Secondly, the Board finds that this claim is inextricably intertwined with the pending claim for an apportionment of the Veteran's disability compensation for his spouse, as the resolution of that claim might have bearing upon the claim for waiver of the recovery of the overpayment of VA disability compensation.  

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  

The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and the Dauphin County, PA prison system, Camphill, PA prison system, and the SIC at Smithfield, PA, to obtain any pertinent evidence pertaining to the nature of the conviction(s) for which he had been incarcerated, including whether it was a felony conviction, or the identifying information and any necessary authorization to enable the VA to obtain such evidence on the Veteran's behalf.  

2.  The RO should notify the Veteran that his benefits are subject to reduction due to his incarceration, of the rights of dependents to an apportionment while the person is incarcerated, and conditions under which payments to the person may be resumed upon release from incarceration.  38 C.F.R. § 3.665(a).  

3.  The RO should adjudicate of the claim for an apportionment of the Veteran's disability compensation for his spouse.  

4.  The RO should issue an SOC with respect to the issue of whether an overpayment of VA compensation benefits calculated in the amount of $49,558.92 was properly created.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect the appeal as to this disability to the Board.  38 C.F.R. § 20.302(b) (2010).  

5,  After completing all indicated development to the extent possible, any other claims remaining on appeal should be readjudicated in light of all the evidence of record.    If any benefit sought on appeal remains denied, then the Veteran and any representative or attorney should be furnish with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


